In an action to foreclose a mortgage, the defendants Matthew Mastrantone and Janine Mastrantone appeal, as limited by their brief, from so much of a judgment of foreclosure and sale of the Supreme Court, Putnam County (Nicolai, J.), entered April 3, 2012, as, upon an order of the same court dated January 5, 2012, granting the plaintiffs motion for summary judgment on the complaint, is in favor of the plaintiff and against them.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The plaintiff met its initial burden of establishing its entitlement to judgment as a matter of law by producing the mortgage, the unpaid note, and evidence of the appellants’ default (see Bank of Smithtown v 219 Sagg Main, LLC, 107 AD3d 654 [2013]; Solomon v Burden, 104 AD3d 839 [2013]; Citibank, N.A. v Van Brunt Props., LLC, 95 AD3d 1158 [2012]). In opposition, the appellants failed to raise a triable issue of fact relating to any bona fide defense to foreclosure (see Bank of Smithtown v 219 Sagg Main, LLC, 107 AD3d at 655; Solomon v Burden, 104 AD3d at 839-840; Baron Assoc., LLC v Garcia Group Enters., Inc., 96 AD3d 793 [2012]). With respect to their affirmative defense of lack of personal jurisdiction on the basis of improper service of process, the appellants failed to move to dismiss the complaint on that ground within 60 days after serving their answer and, therefore, they waived that defense (see JP Morgan Chase Bank v Munoz, 85 AD3d 1124, 1126-1127 [2011]; CPLR 3211 [e]).
The appellants’ remaining contentions are without merit. Dillon, J.P, Angiolillo, Dickerson and Chambers, JJ., concur.